Exhibit 99.1 FOR IMMEDIATE RELEASE For More Information Contact Darrell Lee, CFO/VP August 6, 201 4 763-493-6370 / www.mocon.com MOCON Announces Record Revenues for the Second Quarter 2014 MINNEAPOLIS, MN, August 6, 201 4 – MOCON, Inc. (NASDAQ: MOCO) today reported sales of $15.6 million for the second quarter ended June 30, 2014, an increase of 14 percent compared to $13.7 million for the same quarter in 2013, and a new quarterly record for the Company. Net income for the second quarter 2014 was $1.2 million, or $0.20 per diluted share, an increase of 45 percent compared to net income of $802,000 or $0.14 per diluted share, in thesecond quarter 2013. Sales totaled $30.9 million for the six-month period ended June 30, 2014, an increase of 10 percent compared to $28.1 million during the first six months of 2013. Net income and diluted earnings per share were $1.9 million and $0.33, respectively, for the first half of 2014, an increase of 14 percent compared to $1.7 million and $0.29 for the same period in 2013. The sales growth for the current quarter was attributable to our Industrial Analyzer and Other segment which recorded a 27 percent increase in revenues, which was driven by continued strong demand in the oil and gas exploration and environmental monitoring markets. In addition, sales in our Package Testing segment increased in the current quarter by 22 percent due primarily to improved shipments of headspace analyzers to service the order backlog which was created in the fourth quarter 2013 due to a sensor warranty issue. Sales in our permeation segment were down slightly in the current quarter due mainly to a soft domestic market for both instruments and consulting services. In the second quarter 2014, the Company began shipments of the OX-TRAN™ Model 2/22, its new generation of oxygen permeation instruments, which was not a significant contributor to revenue in the period. The Company-wide gross margin was consistent at 56 percent for each of the second quarters ended June 30, 2014 and 2013. The current year margin was slightly lower than plan due primarily to the lower than expected domestic sales of permeation instruments. Selling, general and administrative expenses were slightly higher in the second quarter and six-months ended June 30, 2014 compared to the same periods last year due primarily to increased commissions and headcount, as well as higher audit and SOX consulting fees. As a percentage of revenues, selling, general and administrative expenses decreased for both the quarter ended and six-months ended June 30, 2014 compared to the same periods last year. “We are pleased to report a 14 percent growth in revenues and a 45 percent increase in net income for the quarter as our Industrial Analyzer and Package Testing groups showed strong growth in their respective markets,” said Robert L. Demorest, MOCON President and CEO. “We are encouraged by the fact that we see significant growth drivers in all our major business segments, ranging from intensified oil and gas exploration, growing environmental initiatives for cleaner water and air, and regulatory requirements for improved food and beverage consumer safety.” About MOCON MOCON is a leading provider of detectors, instruments, systems and consulting services to research laboratories, production facilities, and quality control and safety departments in the medical, pharmaceutical, food and beverage, packaging, environmental, oil and gas and other industries worldwide. See www.mocon.com for more information. This press release contains forward-looking statements that are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. These forward-looking statements include statements that can be identified by words such as “will,” “may,” “expect,” “believe,” “anticipate,” “estimate,” “continue,” or other similar expressions. All forward-looking statements speak only as of the date of this press release. MOCON undertakes no obligation to update or revise any forward-looking statement, whether as a result of new information, future events or otherwise. In addition to the risks and uncertainties of ordinary business operations and conditions in the general economy and the markets in which the company competes, there are important factors that could cause actual results to differ materially from those anticipated by the forward-looking statements made in this press release. These factors include, but are not limited to, the integration and performance of Dansensor, the terms of our credit agreement including financial covenants included therein, competition and technological change, setbacks in product development programs, order cancellations, dependence on certain key industries, and other factors set forth in the company’s Annual Report on Form 10-K for the year ended December31, 2013 and other documents MOCON files with or furnishes to the Securities and Exchange Commission. MOCON's shares are traded on the NASDAQ Global Market System under the symbol MOCO. MOCON is a registered trademark of MOCON, Inc.; other trademarks are those of their respective holders. MOCON, INC. SUMMARY CONSOLIDATED FINANCIAL DATA (in Thousands, Except Per Share Data) INCOME STATEMENT DATA : (unaudited) Quarters Ended June 30, Six Months Ended June 30, Sales Products $ 14,869 $ 12,947 $ 29,511 $ 26,688 Consulting services Total sales Cost of sales Products Consulting services Total cost of sales Gross profit Selling, general and administrative expenses Research and development expenses Operating income Other income (expense) , net ) Income before income taxes Income tax expense 21 NET INCOME $ 1,165 $ 802 $ 1,895 $ 1,668 Net income per common share: Basic $ 0.21 $ 0.14 $ 0.34 $ 0.30 Diluted $ 0.20 $ 0.14 $ 0.33 $ 0.29 Weighted average common shares outstanding: Basic Diluted BALANCE SHEET DATA : (unaudited) June 30 , December31, Assets: Cash and marketable securities $ 5,453 $ 4,338 Accounts receivable, net Inventories Other current assets Total current assets Property, plant and equipment, net Investment in affiliated company Goodwill, intangibles and other assets Total assets $ 58,501 $ 58,704 Liabilities and Stockholders’ Equity: Revolving lines of credit $ 4,849 $ 4,264 Notes payable, current Other current liabilities Total noncurrent liabilities Stockholders’ equity Total liabilities and stockholders’ equity $ 58,501 $ 58,704
